       Case 1:06-cr-00425-NONE Document 54 Filed 12/28/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         No. 1:06-CR-00425-NONE

12                      Plaintiff,

13          v.                                         ORDER DENYING REQUEST FOR EARLY
                                                       TERMINATION OF SUPERVISED
14   ROBERT FRANZ,                                     RELEASE WITHOUT PREJUDICE

15                      Defendant.                     (Doc. No. 50)

16

17

18          Defendant Robert Franz pled guilty in this action on March 27, 2008 to one count of

19   possession of material involving the sexual exploitation of minors in violation of 18 U.S.C. §

20   2252(a)(4). (Doc. Nos. 31, 32.) Although the applicable advisory sentencing guideline range in

21   his case was determined to call for a 46 to 57–month term of imprisonment, the previously-

22   assigned district judge varied from the recommended sentencing range and instead sentenced

23   defendant to time served plus fifteen (15) years of supervised release to follow. (See Doc. No.

24   36; see generally Doc. No. 38.) Defendant’s supervision commenced on or about June 24, 2008.

25          In September 2019, slightly more than eleven years into his term of supervised release,

26   defendant petitioned for early termination of supervised release. (Doc. No. 43.) The previously

27   assigned district judge denied that request without prejudice at that time, in part because of the

28   then-recent passing of defendant’s father, to ensure that defendant was able to adjust to that
                                                       1
       Case 1:06-cr-00425-NONE Document 54 Filed 12/28/20 Page 2 of 2


 1   difficult event while continuing to perform well on supervised release. (Doc. No. 49, at 13-14.)

 2          On December 8, 2020, defendant renewed his request for early termination of his term of

 3   supervised release. (Doc. No. 50.) The United States has opposed the request. (Doc. No. 52.)

 4          Having reviewed defendant’s request in light of the entire record, the court will again

 5   deny the request without prejudice. As the government indicates, defendant offers as support for

 6   early termination of supervised release a series of letters, including a 2019 letter from

 7   psychologist Dr. Allan G. Hedberg. (Doc. No. 50-1 at 12-13.) Dr. Hedberg’s 2019 letter

 8   provides a positive assessment of defendant’s progress and generally indicates that defendant is

 9   compliant with the terms and conditions of his supervised release. (Id.) However, Dr. Hedberg’s

10   letter is thin on detail and concedes that Dr. Hedberg and defendant did not meet regularly in

11   2019. (Id.)

12          Under these circumstances, the court will not entertain a request for early termination

13   without an updated psychological assessment and the input of defendant’s probation officer based

14   upon that assessment. Therefore, the request for early termination of supervised release is

15   DENIED WITHOUT PREJUDICE.

16   IT IS SO ORDERED.
17
        Dated:     December 27, 2020
18                                                         UNITED STATES DISTRICT JUDGE

19

20
21

22

23

24

25

26
27

28
                                                       2
